Manulife Financial Corporation Notice of Meeting and Record Date Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer, please be advised as follows: Meeting Date May 5, 2011 Record Date for Notice March 15, 2011 Record Date for Voting March 15, 2011 Beneficial Ownership Determination Date March 15, 2011 Securities Entitled to Notice Common Shares Securities Entitled to Vote Common Shares Meeting Type Annual ”Angela K. Shaffer” Angela K. Shaffer Vice President and Corporate Secretary February 14, 2011
